ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Dragados USA, Inc.                            )      ASBCA Nos. 59345, 59684, 60409
                                              )                 60441,60630
                                              )
Under Contract No. W912EP-08-C-001 l          )

APPEARANCES FOR THE APPELLANT:                       Stephen B. Shapiro, Esq.
                                                     Jessy J. Vasquez, Esq.
                                                      Holland & Knight, LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Charles T. Pino, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Jacksonville

                 OPINION BY ADMINISTRATIVE JUDGE WILSON

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$16,500,000. This amount is inclusive of interest. No further interest shall be paid.

       Dated: 28 July 2017




                                                  OWEN C. WILSON
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


(Signatures continued)
 I concur                                         I concur



 RICHARD SHACKLEFORD                              J. REID PROUTY
 Administrative Judge                             Administrative Judge
 Acting Chairman                                  Acting Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59345, 59684, 60409,
60441, 60630, Appeals ofDragados USA, Inc., rendered in conformance with the
Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                           2